Howell, J.
This is a suit by plaintiff a resident of this State, to be declared the owner of certain lots of ground in the late City of Jefferson, now New Orleans.
She exhibited title in her mother, in 1853 and mortuary proceedings, showing herself to be the only heir to,aud in the possession of the property.
The defendant set up title under a tax. sale at the suit of the City of Jefferson, but the proceedings were against John Doraneourt and are in themselves so irregular as to have no legal effect. Being against a person not the owner of the property, they did not transfer or affect the title of the plaintiff. The defendant, as well as the officers making the alleged sale, must have known the irregularity and delects of the proceedings, as the mortgage certificate obtained and read at the offering, was in the name of Mrs. Clementine Desormeaux, wife of S. B. Smith, and not of John Doraneourt the defendant in the execution. It is seldom that more glaring irregularities and defective proceedings occur.
Judgment affirmed.
Rehearing refused.